FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 19, 2022

                                     No. 04-22-00297-CR

                                   Javier Antonio RIVERA,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR5906
                       Honorable Kevin M. O'Connell, Judge Presiding


                                        ORDER
       Pursuant to a plea bargain, appellant was placed on community supervision in August
2017. On April 29, 2022, the trial court signed an “Order Amending Conditions of Community
Supervision.” On May 13, 2022, appellant filed a pro se notice of appeal in which he states he
was given permission to appeal.

        It appears this court lacks jurisdiction over appellant’s appeal from the order modifying
the conditions of his community supervision. See Davis v. State, 195 S.W.3d 708, 710-11 (Tex.
Crim. App. 2006); Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977); Vargas v. State,
No. 04-21-00508-CR, 2021 WL 5910714, at *1 (Tex. App.—San Antonio Dec. 15, 2021, no
pet.) (per curiam) (mem. op., not designated for publication). Therefore, appellant is ORDERED
to show cause in writing no later than May 31, 2022 why this appeal should not be dismissed
for lack of jurisdiction. If appellant fails to respond by May 31, 2022, this appeal will be
dismissed.



                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of May, 2022.
                           FILE COPY




___________________________________
MICHAEL A. CRUZ, Clerk of Court